         Case: 3:20-cv-00367-jdp Document #: 3 Filed: 04/21/20 Page 1 of 2



                       IN THE UNITED STATES DISTRICT COURT
                      FOR THE WESTERN DISTRICT OF WISCONSIN

 SHOMAS T. WINSTON,

         Plaintiff,                                                        ORDER
 v.
                                                                  Case No. 20-cv-367-jdp
 FREDERICK W. KRON, et al

         Defendants.


       Plaintiff Shomas T. Winston has filed a proposed civil complaint and requested leave

to proceed without prepaying the filing fee. To evaluate plaintiff’s request to proceed without

prepayment of the filing fee, I must review a certified copy of plaintiff’s inmate trust fund

account statement (or institutional equivalent) for the six-month period immediately preceding

the filing of the complaint. 28 U.S.C. § 1915(a)(2).

       For this case to proceed, plaintiff must submit the certified trust fund account statement

no later than May 12, 2020. If I find that plaintiff is indigent, I will calculate an initial partial

payment amount that must be paid before the court can screen the merits of the complaint

under 28 U.S.C. § 1915(e)(2). Thereafter, plaintiff will be required to pay the balance of the

filing fee in installments.




                                              ORDER

       IT IS ORDERED that plaintiff Shomas T. Winston may have until May 12, 2020 to

submit a trust fund account statement for the period beginning approximately October 21,

2019 and ending approximately April 21, 2020. If, by May 12, 2020, plaintiff fails to respond
         Case: 3:20-cv-00367-jdp Document #: 3 Filed: 04/21/20 Page 2 of 2



to this order, I will assume that plaintiff wishes to withdraw this action voluntarily. In that

event, the case will be closed without prejudice to plaintiff filing the case at a later date.




               Entered this 21st day of April, 2020.

                                      BY THE COURT:


                                      /s/
                                      PETER OPPENEER
                                      Magistrate Judge
